Citation Nr: 1713594	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for residuals of heat exposure, claimed as dizziness and headaches. 

2. Entitlement to an effective date earlier than October 29, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD) with depression. 

3. Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

These matters come before the Board of Veterans' Appeals (Board), in part, on appeal from July 2009 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied claims of entitlement to service connection for heat exposure with headaches and dizziness, and entitlement to an earlier effective date for the grant of PTSD with depression, respectively.  The Veteran timely appealed these determinations.  

The issue of entitlement to service connection for residuals of heat exposure was initially before the Board in April 2012 and again in 2013 decision; in both instances, it was remanded for further development of the record.  The Board also remanded the issue of entitlement to a TDIU in August 2013, finding that this issue was reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and thus was part of the appeal.  Subsequently, the Board again remanded the heat exposure residuals and TDIU issues for further development of the record in August 2014 and April 2015.  Most recently, in March 2017, the Board denied the claims of entitlement to service connection for residuals of heat exposure, claimed as headaches and dizziness, and entitlement to a TDIU rating.  The Board also denied a claim of entitlement to service connection for pes planus that was initially encompassed by the current appeal.  

In April 2017, the Board, on its own motion (see 38 C.F.R. § 20.904 (2016)), vacated the March 2017 decision to the extent that it denied the claims of entitlement to service connection for heat exposure and a TDIU rating. See April 2017 Order to Vacate.  That part of the March 2017 Board decision addressing the issue of entitlement to service connection for bilateral pes planus, to include secondary to the service-connected thoracolumbar strain, was not subject to the April 2017 Order to Vacate and remains undisturbed.


FINDINGS OF FACT

1. In a January 2016 written statement, prior to the promulgation of a decision in the appeal, the Veteran, via his attorney, requested a withdrawal of his appeal of the claim for an earlier effective date for the grant of service connection for PTSD with depression. 

2. Tension headaches are causally related to active duty service. 

3. The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of an earlier effective date for the grant of service connection for PTSD with depression have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5)(West 2015); 38 C.F.R. § 20.204 (2016).

2. The criteria for residuals of heat exposure, diagnosed as tension headaches, are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2015); 38 C.F.R. §§ 3.303 (2016).

3. The criteria for a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notice and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  With respect to the TDIU issue, a September 2013 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2015).  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate. 

With respect to the duty to assist, the Veteran service treatment records have been obtained, and pertinent post-service treatment records (to include those from various correctional facilities) have been associated with the claims file.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have also been reviewed. 

The Veteran has been provided with VA examinations which address the impact of his service-connected disabilities on his employability.  These examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the TDIU claim adjudicated in this decision.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I. Appeal Withdrawal - Earlier Effective Date for PTSD with Depression

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal. 38 U.S.C.A. §§ 7104, 7105(d). 

In the present case, the Veteran has withdrawn the appeal as to the issue of entitlement to an earlier effective for the grant of service connection for PTSD with depression in a January 2016 written statement, wherein the Veteran's attorney stated, "Please withdraw the appeal for an earlier effective date for PTSD."  

As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Under these circumstances, this issue is no longer within the Board's jurisdiction. See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the appeal for an earlier effective date for the grant of service connection for PTSD with depression is dismissed. 

II. Residuals of Heat Exposure - Headaches and Dizziness

The Veteran seeks service connection for residuals of heat exposure, to include headaches and dizziness.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

As noted, the Veteran served in the Marine Corps from October 2002 to October 2006; he is in receipt of the Combat Action Ribbon and his service includes deployments to Iraq.  With respect to his claimed disorder, the Veteran has consistently asserted that he experienced headaches during his Iraq deployment, especially after being exposed to excessive heat and blasts.  

Service treatment records (STRs) confirm complaints of headaches on his March 2005 Post-Deployment Health Assessment.  He asserts that his headaches have been constant since his separation from service in 2006.  

The Board notes that the Veteran is competent to report that he experienced headaches during and since service.  His statements to this effect are also credible as they have been consistently reported throughout the record.  Moreover, as the Veteran has been determined to have engaged in combat with the enemy, his statements concerning heat exposure, headaches, and blast exposure in-service can service as satisfactory proof, on their own, of an in-service disease or injury regardless of the presence of official medical documentation of such events. 38 U.S.C.A. § 1154(b).  

Approximately one year following separation from service, the Veteran endorsed headaches and dizziness in a December 2007 TBI screening note.  

VA medical and Disability Benefits Questionnaire (DBQ) opinions were obtained in July and August 2012.  However, the Board deemed these opinions to be inadequate. See August 2013 Board Remand.  Another VA opinion was obtained in November 2015, in which the examiner stated that it would be resorting to mere speculation to opine as to the etiology of the Veteran's headaches (diagnosed as tension headaches).  

Based on the inadequate opinions outlined above, in November 2016, the Board requested a medical opinion from a neurologist with the Veterans Health Administration (VHA) to address the question of whether the Veteran's headaches/dizziness was related to active duty service.  

In a December 2016 response, Dr. F.A.L., M.D., PhD., Chief of Neurology at the Overton Brooks VAMC, opined that the Veteran's tension headaches seemed to be as likely as not related to his military service based on his review of the records and the Veteran's statements.  Essentially, he opined that the Veteran has experienced chronic tension headaches since 2006, noting that he had complained of headaches in 2006, after being exposure to head and blasts while serving in Iraq.  

After a review of the evidence of record, the Board finds that service connection for residuals of heat exposure, diagnosed as tension headaches, should be granted.  The VHA opinion is of great probative value in this case.  The opinion, rendered by an expert in the medical field considered in this appeal, contained a comprehensive review of the Veteran's medical records and had a well-reasoned rationale for the opinion provided.  In forming his opinion, the VHA expert also considered the Veteran's statements concerning in-service onset and continuity of headache symptomatology since separation.  While earlier contrary opinions were made by VA examiners, those opinions are not probative as they did not address relevant evidence and/or amounted to a non-opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

In short, STRs show treatment for headaches in-service; the Veteran has competently and credibly reported that his headaches had their onset in-service after being exposed to excessive heat/blasts in Iraq and that he continued to experience headaches after service; and the most probative medical evidence of record, namely, the December 2016 VHA opinion, unequivocally relates the currently diagnosed tension headaches to service. 

Accordingly, service connection for residuals of heat exposure, diagnosed as chronic tension headaches, is warranted. See also 38 C.F.R. § 3.303(d).  




III. TDIU

The issue of unemployability was raised by the Board in the August 2013 remand.  In August 2014, the Board noted that although the claim for a TDIU arose out of a claim for an increased rating for PTSD, adjudication of the matter must consider the impact of all service-connected disabilities on occupational functioning.  Thereafter, the Veteran submitted a formal claim for a TDIU and indicated that his service-connected PTSD and left knee lateral instability prevented him from securing any substantially gainful occupation.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As previously noted, the Veteran served as a mortar man in the Marines until his separation from service in October 2006.  After separation, the record reflects that he was employed as a claims processor for an insurance company January 2007 to December 2007.  He was then employed at a law firm from 2008 to April 2009.  He has been incarcerated since February 2010 based on a felony conviction.  

Historically, the Veteran was afforded a VA PTSD examination in February 2007.  At that time, the examiner concluded that the Veteran's PTSD was productive of intermittent inability to perform occupational tasks, but in general, his functioning was fine.  He was currently employed as a full-time claims assistant with an insurance company. 

The Veteran underwent another VA examination in May 2008, at which time the Veteran was attending school to become a paralegal and he was employed by a law firm.  The examiner opined that the Veteran's PTSD symptoms were moderate in nature and that his symptoms had not affected his ability to maintain employment and his current grades were all A's.  The examiner found that the PTSD caused some reduced reliability and productivity.  The examiner expressly stated that the Veteran did not have total occupational and social impairment. 

VA treatment records dated in January 2009 reflect that the Veteran was still employed at a law firm.  He reported that he had been drinking quite significantly on New Year's, assaulted his girlfriend during a blackout, and was arrested for possible felony charges.  

A February 2009 VA joints examination indicated that the Veteran's right knee condition impacted him significantly occupationally to the extent that it resulted in decreased mobility, problems lifting and carrying, and pain. 

A February 2009 VA mental health treatment note diagnosed PTSD and alcohol dependence; it was noted that the Veteran had been sober for 30 days and that he noticed clarity of thinking improved, overall, mood improved, performance at work improved, school performance improved, and physical wellbeing improved.  He also reported that he was going to the gym at night, running a couple of miles, and lifting weights. 

Correctional facility records dated from 2010 to 2011 reflect that the Veteran continued to receive treatment for his PTSD in prison.  His GAF scores ranged from 45 to 50.  His PTSD symptoms were noted as stable.  The treating professionals indicated that his PTSD symptoms were not causing any significant functional impairment.  The Veteran reported that he was unemployed by choice.  The correctional facility records also reflect ongoing complaints of knee pain, but note that the Veteran was exercising daily and running regularly.   

The Veteran was afforded a VA psychiatric examination while incarcerated in July 2012.  The examiner indicated that the Veteran's PTSD symptoms were severe in nature, but were separate from the alcohol dependence and adult anti-social behavior.  He opined that the Veteran's false imprisonment and rape of another were not related to, or caused by his PTSD.  Those actions were entirely separate from PTSD symptomatology and were anti-social acts.  In other words, the violent crimes were not the result of outbursts and anger that were associated with PTSD.  His history was a pattern of alcohol use that led to serious problems, both socially and occupationally - eventually landing him in prison for serious offenses.  The examiner opined that the Veteran's problems with judgment and impulse control were related to his adult anti-social behavior and not his service-connected PTSD.  Following review of the claims file, and interview/examination of the Veteran, the examiner concluded that the Veteran's mental disorders caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking, and/or mood.  He opined that the Veteran's non-service connected anti-social behavior caused the occupational and social impairment with deficiencies in most areas and his PTSD only caused occupational and social impairment with reduced reliability and productivity.  Specifically, he stated, "The Veteran's PTSD in and of itself would not render this veteran totally unemployable for obtaining or maintaining either physical or sedentary gainful employment.  The Veteran's PTSD in and of itself, giving him the benefit of the doubt, would lead to impairment in productivity and reliability."  

The examiner also opined that while the PTSD symptoms had been noted as being severe, the severity of the symptoms was not the same as social or occupational functional impairment.  The examiner listed the functional impairment from the PTSD, but other symptoms were a result of his anti-social behavior that was separate and distinct from PTSD.  The examiner indicated that the PTSD symptoms would lead to impairment in reliability and productivity, but his impaired impulse control (violence towards others) was related to adult anti-social behavior, unrelated to service.  Incidentally, the examiner also opined that the Veteran's alcohol dependence was not caused by or permanently aggravated by his service-connected PTSD with depressive features.

A July 2012 Knee/Leg DBQ reflected that the Veteran's knee disabilities impacted his ability to work to the extent that he was not able to stand for long periods of time and perform more strenuous activities involved with certain jobs.  It was noted that he was able to sit for prolonged periods of time, however. 

In July 2015 correspondence from the Veteran's former employer (law firm), it was noted that the Veteran had been employed from May 2008 to April 2009 and was terminated due to his arrest/criminal charges. 

An April 2015 VA social work note reflects that a social worker met with the Veteran at the correctional facility where he reported that he was working on college credits in a business degree and hoped to eventually work in real estate, flipping and selling homes.

The Veteran underwent a VA psychiatric examination in November 2015; at that time, he was again diagnosed with PTSD, anti-social behavior, and alcohol dependence.  He had a GAF of 55 for PTSD.  The Veteran reported that he last worked in a law firm in 2009 and that he loved his job and got along with everyone.  He also reported getting along with his cellmates and reported no problems with staff.  On mental status examination, he was cooperative and presented with adequate grooming and hygiene.  His mood was good.  He had plans to finish his degree and open a restaurant chain with friends.  In an update notation, he was getting a Bachelor of Science degree in business administration from Upper Iowa University.  He reported reading the textbooks and doing his assignments with a projected graduation date of January 2016.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

The Veteran also underwent a VA knee and back examination in November 2015.  He reported occasional knee pain, but stated that he ran on a weekly basis.  The examiner opined that the Veteran's knee conditions impacted his ability to work such that he would be better suited to frequent sitting and occasional walking and standing.  The examiner stated that the Veteran could perform occasional climbing with rare squatting, crawling, kneeling, and running.  On examination of the spine, the Veteran reported that his pain comes and goes.  The pain was activity dependent.  He reported activities including running, going on walks, and weight-lifting.  The examiner indicated that his back condition was stable and had no impact on his ability to work  

The Veteran underwent a VA headache examination in November 2015.  At that time he was diagnosed with tension headaches.  The examiner stated that the headaches did not appear to be disabling with regard to the frequency and duration, and that their impact was minimal on his ability to function in work-related tasks. The examiner went on to state that, "given the lack of medical attention sought out by the Veteran for this particular problem, this would lead one to conclude that the problem is not very severe and does not affect him adversely to a great degree." 

Treatment records from the Iowa Department of Corrections dated in 2016 reflect ongoing complaints of intermittent knee pain and flare-ups, exacerbated by sports and running.  His gait was consistently normal.  A Limited Activity Notice did not reflect any work or physical restrictions or limitations, but noted that the Veteran was to ice his knee every 8 hours. 

As an initial matter, the Veteran is currently rated for PTSD (50 percent disabling); mechanical thoracolumbar strain (10 percent disabling); left knee disability (10 percent disabling); right knee disability (10 percent disabling); left knee lateral instability (10 percent disabling); right knee instability (10 percent disabling); and tension headaches (note: the disability rating for headaches will be assigned by the RO at a later date).  Based on the foregoing, the Veteran meets the percentage threshold requirements set forth under 38 C.F.R. § 4.16(a) for consideration of a total rating based on unemployability.  

The remaining question for consideration here is whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board finds that they do not.  

As noted, the Veteran was apparently employed on a full-time basis and attending school until April 2009, at which time he was terminated as a result of his arrest.  He has been incarcerated since early 2010.  The July 2012 VA examiner expressly attributed the crimes committed to his non-service connected anti-social behavior and alcohol dependence.  The examiner also found that the Veteran's PTSD, in and of itself, would not render him totally unemployable for obtaining or maintaining either physical or sedentary gainful employment.  

Likewise, while VA examiners in February 2007, May 2008, and November 2015 indicated that his PTSD caused an intermittent inability to perform occupational tasks and/or some reduced reliability and productivity, they nevertheless concluded that his symptoms did not affect his ability to maintain employment and that his occupational functioning was generally "fine."  It is noteworthy that during the November 2015 VA examination, the Veteran, himself, reported that loved his previous job at the law firm and that he planned on finishing his degree and owning a restaurant franchise after his release from prison.  

With respect to the service-connected bilateral knee disabilities, examiners in February 2009, July 2012, and November 2015 noted resulting impairment with respect to certain strenuous physical activities, such as lifting and carrying, prolonged standing, squatting, crawling, kneeling, and running.  However, the July 2012 and November 2015 examiners expressly found that his knee conditions did not preclude prolonged sitting and/or jobs suited to frequent sitting and occasional walking and standing.  In other words, the medical evidence does not reflect that the Veteran's bilateral knee conditions prevent any type of sedentary or non-strenuous employment.  

Furthermore, as noted by the VA Headache and Spine examiners, the service-connected low back disability and tension headaches would only minimally impact employment as they stable and not severe in nature, respectively.  

The Board notes that the aforementioned opinions concerning the impact of the Veteran's service-connected disabilities on his employability were fully supported. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In short, the record does not support a finding of TDIU.  Over time, the Veteran himself has indicated that he believes he is capable of fulltime employment, and those examining him have never indicated that his service-connected PTSD, low back, headaches, and/or bilateral knee disabilities preclude employment.  The medical evidence of record shows that, while the Veteran's bilateral knee disabilities may limit his ability to perform sustained strenuous employment, they do not preclude less strenuous or sedentary employment.  Further any job loss and behavior(s) that led to his incarceration have been attributed to non-service connected disabilities - namely, anti-social behavior and alcohol dependence - and not his PTSD.  There are no medical opinions of record that contradict the above findings; furthermore, the Veteran has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a TDIU.  Hence, a TDIU is denied. 38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

The appeal concerning entitlement to an effective date earlier than October 29, 2006, for the grant of service connection for PTSD with depression, is dismissed.

Service connection for residuals of heat exposure, diagnosed as tension headaches, is granted. 

Entitlement to a TDIU is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


